Title: From George Washington to Timothy Pickering, 19 October 1796
From: Washington, George
To: Pickering, Timothy


                        
                            Sir 
                            Mount Vernon 19th Oct: 1796
                        
                        The letter from Mr King to you, is herewith returned.
                        In your dispatches to him, he ought to be instructed to remonstrate in strong
                            terms against those arbitrary, & oppressive Acts of the B: Ships of War &
                            Privateers, of which we have so often complained to little effect; And to press for redress.
                        The moment for doing these is favorable: self respect and justice to our
                            Citizens (especially our Seamen) require, and demand it of the British Government.
                        And if that order, of the Directory of France should prove Authentic, or even
                            upon the strong presumption that it is so, Mr Pinckney, ought to be particularly charged.
                        I am glad to learn by Colo. Humphreys’s dispatches, that our Concerns with
                            Algiers were in so good a train: and hope, the account of the releasement of the Captured
                            Vessel by the Tunissians will be confirmed.
                        
                            Go: Washington
                            
                        
                    